DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
Claim(s) 1, 4, and 10 were amended; Claim(s) 3, 7, 11, 16 and 19-20  were cancelled, and No new Claim(s) were added.  Therefore, Claim(s) 1-2, 4-6, 8-15 and 17-18  are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2020, 6/13/2019, 7/3/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s arguments (Remarks Pg. 9) with respect to the amendment of Claim(s) 1, 2, and 4 have been fully considered.

Applicant’s arguments (Remarks Pg. 8-11),  with respect to the rejections of the Claim(s) under 35 U.S.C. § 103 as being unpatentable over 35 U.S.C. 103 as being unpatentable over Albert (US 2011/0301439 A1) in view of Tran (US 2014/0104059 A1) and Webster (US 2016/0104190 A1), are fully considered and are persuasive in view of the amended Claim(s).  However, upon further consideration, a new ground(s) of rejection, necessitated by the amendment is made in view of different interpretation of the previously applied references and new prior art as described below. Claim(s) 1, 2, and  4 have been amended; therefore, Claim(s) 1-2, 4-6, 8-10, 12-15, and 17-18 are now rejected under 35 U.S.C. 103 as being unpatentable over Albert (US 2011/0301439 A1) in view of Tran (US 2014/0104059 A1) in view of Coveley (US 2007/0222599 A1) and Claim(s) 17-18 are now rejected under 35 U.S.C. 103 as being unpatentable over Albert in view of Tranin view of Coveley, as applied to independent Claim(s) 1 and 10 above, and further in view of Webster (US 2016/0104190 A1).

Claim Objections
Claim 1 is objected to because of the following informalities:  the Claim recites the limitation, “mobile the communication device”.  The Claim should recite the limitation, “the mobile communication device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6, 8-10, 12-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Albert (US 2011/0301439 A1) in view of Tran (US 2014/0104059 A1) in view of Coveley (US 2007/0222599 A1).
Referring to Claim 1, Albert teaches a method for communicating data with a tone-emitting device (method of communicating using device 10 of figure 4) comprising:
receiving, by a tone-determining computing device of the tone-emitting device, data related to a characteristic of an object (person), (figure 4 and paragraph [0042]: sensor 12 produces electrical signals representing sensed physiological signals of a person for acoustic transmission) 
encoding, by the tone-determining computing device, an inaudible tone that represents at least a portion of the data ([0042]: the data is converted into a frequency modulated signal for the acoustic transmitter for transmission within the frequency range 18kHz-24kHz, which is unaudible to the human ear); and
sending instructions by the tone-determining computing device, to a tone-emitting speaker of the tone-emitting device for outputting the inaudible tone, (figure 4: the signal is transmitted by speaker 15) 
Albert doesn’t explicitly teach the object includes a visitor in a medical facility and wherein the characteristic includes an identity of the visitor, location of where the visitor is to be, facility access for the visitor, or medical details of the visitor; however, Albert does teach ECG device 10' that generates the frequency modulated ultrasonic ECG signal and sends it to a computing device 16 that that acquires, digitizes, demodulates, processes and then displays the ECG data in real-time and further calculates the real-time heart rate measurement and determines a cardiac rhythm diagnosis such as atrial fibrillation.  One of ordinary skill in the art before the effective filing date of the claimed invention would understand that the object is person (visitor) and that that person would be in a medical facility to measure ECG data in real-time.  
Furthermore, Albert doesn’t explicitly teach encoding, by the tone-determining computing device, a second inaudible tone that represents data related to of the facility access for the visitor; the first inaudible tone is received by a mobile communication device of a medical professional, wherein mobile the communication device must authenticate to receive access to a portion of the data for which the communication device or user of the communication device is authorized to receive, and wherein upon authenticating, the communication device decodes the portion of the data for which the communication device or user of the communication device is authorized to receive ; and sending second instructions by the tone-determining computing device, to a tone- emitting speaker of the tone-emitting device for outputting the inaudible tone. wherein the second inaudible tone is received by a stationary device that determines whether, based on the characteristic, the visitor is granted access to a portion of the facility; however, Albert does recognize U.S. Pat. App. Publication No. 2010/0113950 for disclosing an electronic device having a heart sensor including several leads for detecting a user's cardiac signals. The leads are coupled to interior surfaces of the electronic device housing to hide the sensor from view. Using the detected signals, the electronic device can then identify or authenticate the user ([0008]). 
Tran teaches the object includes a visitor (patient 30) in a medical facility ([0042]; wherein, the mesh network patient monitoring system can operate in […] a hospital) and wherein the characteristic includes at least one of the following: identity of the visitor ([0263] the wearer's ID information; color or black and white photo of the wearer of the device; a thumb print, iris print of other distinguishing physical characteristic; dental records); location of where the visitor is to be ([0246]; wherein, body worn sensors with in-door positioning can be used as an Emergency Department and Urgent Care Center Tracking System), facility access for the visitor, or 
medical details of the visitor ([0263]; the wearer's medical records; Immunizations and dates; medications (prescriptions and supplements); dental records; sample ECG or Cardiac Echo Scan.; blood type; present medication being taken; drug interaction precautions; drug and/or allergic reaction precautions; a description of serious preexisting medical conditions; Emergency Medical Instructions, which could include: administering of certain suggested drugs or physical treatments […]).
the tone is received (from the ultrasound transducer see [0155]) by a communication device, wherein the communication device must authenticate to receive access to a portion of the data for which the communication device or user of the communication device is authorized to receive ([0134]; security measures such as authentication), and wherein upon authenticating, the communication device decodes the portion of the data for which the communication device or user of the communication device is authorized to receive ([0134]; security measures such as, authorization, encryption, credential presentation, and digital signature resolution);
to a tone-emitting speaker of the tone-emitting device for outputting the inaudible tone ([0159]).
Coveley teaches encoding, by the tone-determining computing device, a second inaudible tone that represents data related to of the facility access for the visitor ([0106]);
sending second instructions by the tone-determining computing device ([0072]), wherein the second inaudible tone is received by a stationary device that determines whether, based on the characteristic, the visitor is granted access to a portion of the facility ([0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Albert with the invention of Tran for the purpose of providing a wearable motion detection and sensing device that obtains protected data containing continuous information related to real-time location; identity, and vital signs of a patient in order to administer and generate custom reports for analysis of patient flow, maximize revenue by streamlining processes, increase accountability by collecting clear, meaningful data; enhance risk management and quality assurance; and decreases liability and further with the invention of Coveley for the purpose of providing a poling or supervisory network for auditing the presence or absence of patients, medical staff and other personnel within a medical facility, thereby, containing, restricting, and/or granting access to areas within the medical facility.

Referring to Claim 2, Albert teaches encoding the inaudible tone further comprises: selecting sounds corresponding to at least one pair of non-naturally occurring frequencies in a range between about 15kHz and 25 about kHz ([0042]: The data is converted into a frequency modulated signal for the acoustic transmitter for transmission within the frequency range 18kHz-24kHz, which is unaudible to the human ear);
assigning the sounds corresponding to the at least one pair of frequencies a unique character (user) ([0042]);
arranging the sounds to form the inaudible tone comprising a sequence of the unique characters ([0042]; Claim (s) 1-2);
sending the at least a portion of the data with the inaudible tone ([0047]).

Referring to Claim 3, (Canceled).

Claim 4 is essentially the same as Claim 1 and refers to the tone-emitting device and further comprising a non-transitory computer-readable medium that stores logic that ([0014]-[0015]), when executed by the tone-determining computing device, causes the tone-determining computing device to perform at least the method for communicating data with a tone-emitting device of Claim 1.  Therefore, Claim 4 is rejected  is rejected for the same reasons as applied to Claim 1 above.

Claim 5 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.

Referring to Claim 6, Albert teaches the tone-emitting device is a portable device configured to be moved from a first location to a second location ([0060]).

Referring to Claim 7, (Canceled).

Referring to Claim 8, Albert teaches the inaudible tone that is sent by the tone-emitting device is received by a remote computing device, wherein the remote computing device decodes the inaudible tone and associated metadata to determine the characteristic of the object ([0067]).

Referring to Claim 9, Albert teaches an accelerometer communicatively coupled with the tone-determining computing device, wherein the tone-emitting speaker outputs the inaudible tone in response to the accelerometer detecting presence of the remote computing device within a predetermined range of the tone-emitting device ([0068]).

Claim 10 is essentially the same as Claim 1 and refers to the system for communicating an inaudible tone and further comprising a non-transitory computer-readable medium that stores logic that, when executed by the tone-determining computing device, causes the tone-determining computing device to perform at least method for communicating data with a tone-emitting device of Claim 1.  Therefore, Claim 10 is rejected  is rejected for the same reasons as applied to Claim 1 above.

Referring to Claim 11, (Canceled).

Claim 12 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.

Referring to Claim 13, Albert teaches a remote computing device (16)  for receiving the data from the tone-emitting device, the remote ([0047]) computing device comprising:
a receiver (microphone 25) for receiving the inaudible tone ([0047]);
an output device (transmitter 24) for outputting data to a user ([0047]);
a memory component (56)  that stores logic that, when executed by the remote computing device, causes the remote computing device to:
receive the inaudible tone from the receiver ([0055]; [0062]);
decode the data and associated metadata encoded in the inaudible tone ([0067]);
provide an output related to the data through the output device ([0063]).

Referring to Claim 14, Albert teaches the remote computing device includes at least one of the following: a cellular communication device ([0065]) , a user computing device, or a stationary device operated by a third party for reporting the data to the remote computing device.
Referring to Claim 15, Albert teaches an accelerometer communicatively coupled with the tone-determining computing device, wherein the tone-emitting speaker outputs the inaudible tone in response to the accelerometer detecting presence of the remote computing device within a certain range of distance of the tone-emitting device ([0068]).

Referring to Claim 16 (Canceled).

Claim(s) 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Albert in view of Tranin view of Coveley, as applied to independent Claim(s) 1 and 10 above, and further in view of Webster (US 2016/0104190 A1).
Referring to Claim 17, albert teaches the tone-emitting device is configured as a mobile device ([0047]; computing device 16 such as smart phone 30); 
the object includes a user ([0043])
However, Albert doesn’t explicitly teach the data includes identity and location of the user when the user enters a predetermined location. 
Webster taches the tone-emitting device is configured as a mobile device (102b);
the object includes a user ([0038]);
the data includes identity and location of the user when the user enters a predetermined location ([0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Albert with the invention of Webster for the purpose of providing specific type of data or notification to the user that is conducive to the user based on the location that the user is in.

Referring to Claim 18, Tan teaches the mobile device is a bracelet (1374; Fig. 6; [0083]) worn by the user ([0080]);
the user is a medical patient ([0080]; patient 30);
the data includes medical details of the medical patient ([0263]; the wearer's medical records; Immunizations and dates; medications (prescriptions and supplements); dental records; sample ECG or Cardiac Echo Scan.; blood type; present medication being taken; drug interaction precautions; drug and/or allergic reaction precautions; a description of serious preexisting medical conditions; Emergency Medical Instructions, which could include: administering of certain suggested drugs or physical treatments […]).

Referring to Claim(s) 19-20, (Cancelled).

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645

/DANIEL L MURPHY/Primary Examiner, Art Unit 3645